HonorableF. M. Law
President,Board of Directors
A. & M. College
CollegeStatdonq,Texas

Dear Sir:            opinionNO. 0-6037
                     Re: Power of Board of Directorsof A. & M.
                         Collegeto delegateto Presidentauthority
                         under Artisle 26l3, V. A. C. S.: to appoint
                         officers,'teachers and employees.

We ahknowledgereceiptof your opinionreluestreading,in part, as follocrs:

    "R. c. s., Art. 2613 states that the Board of Directorsof the Agrin
    culturaland MechanicalColiegeof Texas p shall,when necessary,appoint
    the presidentand professorsof ,theco.l::.egeaxd such other officersas,.
    from time to time, they may think proper to keep the co "Iecge
                                                                 in success-
    ful operationand may from time to ,timeabol?shany offl,oe  that is in
    their judgmentsnecessary.'

    "As a practicalmatter, it is impossiblefor the Board of Directorsto
    know thet merits or demeritsof es:;:;
                                        i.ndioiduei
                                                  offixrF teacherand
    employeeat the c01lege~ Tne 'board necessarilymust relg upor,;
                                                                 the
    administrative offi:erswith respe? to a5 officers:- te.a;;e~s
                                                                and employees
    below a certainbracket. With these zn,oughtsin m?:nd,the Board at an
    early date .willconsiderpassingi&e foLowing rwles

    "'The presidentof the college,the vice presidentand dean of the
    college,the deans: the business manager9 the dfre&ors of extramural
    services,and the dean and princips 1 of 5he branhh coliegesshaal.1
                                                                    be
    electedby the Board of Diretors. Al1 other ofii.:ers.  teachersand
    employeesshall be appor.ri*&d'by
                                   the presidentof the coiiege,uponthe
    adviseand recommendation of the head of the departmentconcerned. Any
    officer,teacher0x1employeemay be dismissedat any time for ca-tise
    upon a majorityvote of the entireBoard of D;rectors."

"If the above rule would be contraryto the law in any respect,then the
Board yould l%ke to know if such objectionwould be cured by adding after
the word cconcerned:this language:'subjectto confirmationof the
Board of Directors.*
"In short, the Board is desirousof 'k?ow;:xg
                                          ~Wh~.t.h.e?
                                                  0x3t?ofit may lega3.l~
delegateany of its poweerscon.+ain.eJ.
                                    :r;,t:,a
                                          fibwe .lf*ooted
                                                       R. C. S., Art.
2613, and, if so? to what extert."

It is our opinionthat the:.Board  of Directorsmay not deLeg%i;e to the president
of the collegeth,epower to appointOff1XX'sand pz?of~sso~s    upon the advice
and recommendation of the head of the ~3epmtureit             Tha apsoij~tnent
                                                  ::o:,!1:eme;;1.
of these persons involvesthe exerciseof disr:se?ion   and since t~hes'wtute
imposesthe duty to make such appointmerits  on the Board of Directors,the
law prohibitsa delegationof the power. Home ZooLogicalArena Co. v.
City of Dallas, 45 S. \I. (2) 71,4.Webster v~.'Texas& Pacific:Motor Transprt
Co., 140 Tex. 131; 166 6. W. (2) 75.

It is our furtheropinion,thwtCZIewords "aIJ'!-
                                            .i
                                             +c,t;
                                                 to 20:I">..
                                                          ;m,?:
                                                             j~onof the
                                    011
Board of Directors"after the war.'I'. r:
                                       e:r"'%
                                           3liWOlJ'~
                                                 ,..,
                                                  i so~i+:"'t!Lesuggested
rule.

The creationof an advisoryBoard whose acts a'+-1
                                              180~bin'iingmt:U approved
by the governingbody is not a deLegat?.or,l
                                        of pm?w. Moom 't'. Lo~;3nn,
                                                                 10
S. W. (2) 428.

Trusting that the foregooing
                           answersyouc im&yes,, 'weare.

                                    Yaws 'ver'y
                                             ,trll,lg

                               ATTORNEY '7EIQXAZ
                                               OF TEXAS




APPROVEDmy 29, 9p4h
s/ACTING GEORGEC, BIACKEURX
ATTQRNXYGENERALOF TEXAS

APPROVEDOPINIONCOMMITTEE
BY g. S. CHAIRMAN